59 F.3d 171NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Wendell PAYNE, Defendant-Appellant.
No. 94-3080.
United States Court of Appeals, Sixth Circuit.
June 15, 1995.

Before:  JONES, NELSON, and RONEY, Circuit Judges.*
PER CURIAM.


1
After reviewing the submissions of the parties, their arguments therein, and the record in this case, we AFFIRM the conviction of Wendell Payne for taking a vehicle from another by force while possessing a firearm ("carjacking") in violation of 18 U.S.C. Secs. 2119 and 2, and for using a firearm during a violent crime in violation of 18 U.S.C. Secs. 924(c)(1) and 2.  We decline, however, to pass on the issue of ineffective assistance of counsel.



*
 The Honorable Paul H. Roney, United States Circuit Judge for the Eleventh Circuit, sitting by designation